O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: ACRAWFORD@OLSHANLAW.COM DIRECT DIAL: 212.451.2232 May 8, 2015 VIA EDGAR, FACSIMILE AND ELECTRONIC MAIL Nicholas P. Panos Senior Special Counsel United States Securities and Exchange Commission Division of Corporation Finance Office of Mergers & Acquisitions treet, N.E. Washington, D.C. 20549 Re: TELEPHONE AND DATA SYSTEMS, INC. Definitive Proxy Statement on Schedule 14A Filed by GAMCO Asset Management Inc., Mario J. Gabelli, Philip T. Blazek and Walter M. Schenker File No. 001-14157 Dear Mr. Panos: We acknowledge receipt of the verbal recommendations from the Staff (the “Staff”) of the U.S. Securities and Exchange Commission on May 8, 2015 (the “Staff Recommendations”), in connection with the above-referenced Definitive Proxy Statement (the “Proxy Statement”) filed by GAMCO Asset Management, Inc., and the other participants in the solicitation, with respect to Telephone and Data Systems, Inc. (the “Company”).We have informed our client about the Staff Recommendations and implemented the Staff Recommendations, which consist of the following: (1) removal of references to “furnish[ing]” the Proxy Statement, and proxy card attached thereto, to the Company’s shareholders, and replacement of such references with “mail[ing]”; and (2) removal, from the proxy card, of language describing the Company’s shareholders’ ability to “withhold authority to vote for one or more additional candidates who have been nominated by the Company… .” Please contact the undersigned at (212) 451-2232 if there are any questions or comments with respect to this filing. Sincerely, /s/ Aneliya S. Crawford Aneliya S. Crawford O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
